 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL ALLAHRAE FOX,                             No. 2:20-CV-0398-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    RYAN KIM, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The alleged civil rights violations took place at the California Substance

19   Abuse Treatment Facility in Kings County, which is within the boundaries of the Fresno division

20   of the United States District Court for the Eastern District of California. See Local Rule 120(b).

21   Pursuant to Local Rule 120(d), when a civil action has not been commenced in the proper

22   division of the court, the court may, on the court’s own motion, transfer the matter to the proper

23   division. Because the Sacramento division of this court is not the proper division, this action will

24   be transferred to the Fresno division.

25   ///

26   ///

27   ///

28   ///
                                                        1
 1                  Accordingly, IT IS HEREBY ORDERED that this action is transferred to the

 2   United States District Court for the Eastern District of California sitting in Fresno.

 3

 4

 5   Dated: February 25, 2020
                                                            ____________________________________
 6                                                          DENNIS M. COTA
 7                                                          UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
